Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/4/2022 has been entered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-6 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a method for boosting or reviving production from a well connected to a gas-oil separation plant, the method comprising flowing a first portion of a processed crude oil stream from a pump in the gas-oil separation plant to a multi-phase ejector as motive fluid, wherein the processed crude oil stream flows to the multi-phase ejector at a first pressure, wherein the multi-phase ejector is in fluid communication with the well; by the multi-phase ejector, converting pressure energy of the portion of the processed crude oil stream into kinetic energy, thereby reducing pressure within the multi-phase ejector and inducing flow of a production stream from the well to the multi-phase ejector as suction fluid, wherein a first portion of the production stream flows to the multi-phase ejector at a second pressure less than the first pressure, wherein the processed crude oil stream has a water content that is less than a water content of the production stream; mixing, by the multi-phase ejector, the suction fluid and the motive fluid; discharging, by the multi-phase ejector, the mixture of the suction fluid and the motive fluid at an intermediate pressure between the first pressure and the second pressure; flowing the mixture of the suction fluid and the motive fluid at the intermediate pressure to a low pressure production trap in the gas-oil separation plant and flowing a second portion of the production stream from the well to a high pressure production trap in the gas-oil separation plant; however, the prior art of record does not further disclose flowing a second portion of the processed crude oil stream from the pump to the low pressure production trap and flowing a third portion of the production stream from the well to a high pressure test trap in the gas-oil separation plant, wherein production from the well connected to the gas-oil separation plant is boosted or revived without decreasing an operating pressure of the high pressure production trap, thereby avoiding increasing a load to a flare.
Regarding claim 16, the prior art of record discloses or reasonably teaches in combination a method for reviving production from a dead well, the method comprising processing, by a gas-oil separation plant, crude oil to produce a processed crude oil stream; flowing, by a pump in the gas-oil separation plant, a first portion of the processed crude oil stream to a multi-phase ejector as motive fluid, the multi-phase ejector in fluid communication with the well; flowing, by the pump; and by the multi-phase ejector, converting pressure energy of the first portion of the processed crude oil stream into kinetic energy, thereby reducing pressure within the multi-phase ejector and reviving the dead well by inducing flow of a production stream from the dead well, wherein the processed crude oil stream has a water content that is less than a water content of the production stream and a first portion of the production stream flows to the multi-phase ejector as suction fluid and a second portion of the production stream flows to a high pressure production trap in the gas-oil separation plant; however, the prior art of record does not further disclose or reasonably teach in combination, a second portion of the processed crude oil stream to a low pressure production trap in the gas-oil separation plant and a third portion of the production stream flows to a high pressure test trap in the gas-oil separation plant and flow of the production stream from the dead well is induced without decreasing an operating pressure of the high pressure production trap and does not result in increasing a load to a flare.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746